EXHIBIT 10.2
AMENDMENT NO. 1
     This AMENDMENT NO. 1, dated as of May 14, 2009 (this “Agreement”), among
DISCOVERY COMMUNICATIONS HOLDING, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders (such capitalized term and all other capitalized terms
not otherwise defined herein to have the meanings provided in Article I below)
who are signatories to this Agreement, and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to the Credit Agreement;
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement as hereinafter set forth; and
     WHEREAS, the Lenders signatory to this Agreement are, on the terms and
conditions stated below, willing to grant the request of the Borrower;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party to this Agreement
agrees as follows:
ARTICLE I
DEFINITIONS
     1.01 Definitions. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
     “Agreement Effective Date” means the date on which the conditions precedent
to the effectiveness of this Agreement as specified in Article III herein have
been satisfied.
     “Credit Agreement” means the Credit, Pledge and Security Agreement dated as
of May 14, 2007, among the Borrower, the Lenders and the Administrative Agent.
     “Lenders” means the lenders from time to time party to the Credit
Agreement.
     1.02 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
     1.03 Other Interpretive Provisions. The rules of construction in
Sections 1.02 to 1.06 of the Credit Agreement shall be equally applicable to
this Agreement.
ARTICLE II
AMENDMENTS
     Effective as of the Agreement Effective Date, the Credit Agreement is
hereby amended as follows:
     2.01 Additional Term Facilities. Section 2.03(a) of the Credit Agreement is
amended to delete the parenthetical clause “(which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Lenders)”
from such Section.
     2.02 Repayment of Loans. Section 2.06(a) of the Credit Agreement is amended
to delete the reference to “Section 2.05” therein and insert a reference to
“Section 2.04” in lieu thereof.
     2.03 Burdensome Agreements. Section 7.09 of the Credit Agreement is amended
and restated in its entirety, as follows:

1



--------------------------------------------------------------------------------



 



     “7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability (a) of
any Restricted Subsidiary to make Restricted Payments to the Borrower or any
other Restricted Subsidiary or to otherwise transfer property to the Borrower,
(b) of any Restricted Subsidiary to Guarantee the Obligations of the Borrower or
any other Restricted Subsidiary, or (c) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person to secure the Obligations of such Person; provided, however, that:
     (i) any Indebtedness permitted to be incurred by the Borrower or a
Restricted Subsidiary pursuant to Section 7.03 may include Contractual
Obligations that limit the ability of any Restricted Subsidiary to take any such
actions or to suffer to exist any such Lien; provided, however, that all cash
proceeds of any such Indebtedness incurred by the Borrower that includes such a
Contractual Obligation (net of any underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses incurred by the Borrower
in connection therewith) shall be promptly applied to Refinance Indebtedness of
the Borrower under this Agreement or Indebtedness of a Restricted Subsidiary or
promptly contributed or advanced to a Restricted Subsidiary and promptly applied
to Refinance Indebtedness of such Restricted Subsidiary or at the election of
the Borrower (as notified by the Borrower to the Administration Agent not later
that the fifth Business Day following the incurrence of such Indebtedness by the
Borrower) and so long as no Event of Default shall have occurred and be
continuing, such Restricted Subsidiary may invest all or any portion of the
proceeds of such contribution or advance to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of such
Restricted Subsidiary so long as (A) within 365 days after the incurrence of
such Indebtedness by the Borrower, such proceeds shall have been so invested or
a definitive agreement for such investment shall have been entered into (as
certified by the Borrower in writing to the Administrative Agent) and (B) within
180 days after the execution of such definitive agreement, such investment shall
have been consummated (as certified by the Borrower in writing to the
Administrative Agent); provided, further, however, that any such proceeds not so
invested or subject to such definitive agreement shall be promptly applied to
Refinance Indebtedness of such Restricted Subsidiary or another Restricted
Subsidiary; and
     (ii) in the case of any Restricted Subsidiary which is a joint venture
between any Restricted Subsidiary, on the one hand, and any Joint-Venture
Partner, on the other hand, where all the owners of the Equity Interests of such
joint venture Restricted Subsidiary have entered, or may in the future enter,
into a Contractual Obligation with such Restricted Subsidiary limiting the
ability of such Restricted Subsidiary (A) to make Restricted Payments to,
(B) Guaranty the Indebtedness of, or (C) to grant any Lien on the property of
such Restricted Subsidiary for the benefit of, in each case, any owner of the
Equity Interests in such joint venture Restricted Subsidiary, this Section 7.09
shall not prohibit any such Contractual Obligation; provided, however, that no
Restricted Subsidiary shall waive their rights to the benefits of any such
Contractual Obligation as against any Joint-Venture Partner to permit such joint
venture Restricted Subsidiary to Guaranty the Indebtedness of such Joint Venture
Partner or to grant a Lien on the property of such Restricted Subsidiary for the
benefit of such Joint Venture Partner.”
ARTICLE III
CONDITIONS PRECEDENT
     3.01 Conditions of Effectiveness. This Agreement is subject to the
provisions of Section 11.01 of the Credit Agreement, and shall become effective
when, and only when, each of the following conditions shall have been satisfied:
     (a) Deliveries. The Administrative Agent shall have received all of the
following documents (in sufficient copies for each Lender), each such document
(unless otherwise specified) dated the date of receipt thereof by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:

2



--------------------------------------------------------------------------------



 



     (i) counterparts of this Agreement executed by (A) the Borrower, and
(B) the Required Lenders, or, as to any such Lender, advice satisfactory to the
Administrative Agent that such Lender has executed this Agreement; and
     (ii) a Certificate executed by a Responsible Officer of the Borrower, dated
the Agreement Effective Date, confirming the matters provided in subsection (b)
below, and as to such other matters as the Administrative Agent may reasonably
request.
     (b) Representations and Warranties. The representations and warranties of
the Borrower contained in Article IV hereof shall be true and correct in all
material respects.
     (c) Fees. The Administrative Agent shall have received payment of the
following: (i) for the account of each Lender which has executed and delivered a
counterpart of this Agreement, a work fee equal to 0.15% of the Commitment of
such Lender; and (ii) for the account of any Lead Arranger, the amount of any
fees and expenses required to be paid by the Borrower to such Lead Arranger on
or prior to the Agreement Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to enter into this Agreement, the Borrower,
hereby represents and warrants that on and as of the Agreement Effective Date
after giving effect to this Agreement:
     4.01 Due Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement and the performance by the Borrower of this Agreement
and the Credit Agreement, as amended by this Agreement, have been duly
authorized by all necessary corporate or other organizational action of the
Borrower, and do not and will not: (a) contravene the terms of the Borrower’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower or any
Restricted Subsidiary is a party or affecting the Borrower or properties of the
Borrower or any of its Restricted Subsidiaries or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Borrower or its property is subject; or (c) violate any Law to which the
Borrower or its property is subject.
     4.02 Enforceability. Each of this Agreement and the Credit Agreement, as
amended by this Agreement, constitute a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable Debtor Relief Laws and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
     4.03 Credit Agreement Representations. The representations and warranties
of the Borrower contained in the Credit Agreement are true and correct in all
material respects except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
     4.04 No Default. No Default or Event of Default exists.
ARTICLE V
MISCELLANEOUS
     5.01 Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
     5.02 Effect of Agreement. (a) The Credit Agreement, as specifically amended
by this Agreement, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.
     (b) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

3



--------------------------------------------------------------------------------



 



     5.03 Costs and Expenses. The Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Agreement and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees
and expenses of McGuireWoods LLP, as special counsel for the Administrative
Agent) in accordance with the terms of Section 11.04(a) of the Credit Agreement,
in each case, promptly after receipt of an invoice for any such amount.
     5.04 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
     5.05 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopier or by other electronic means shall be effective as
manual delivery of an executed counterpart hereof.
     5.06 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            DISCOVERY COMMUNICATIONS HOLDING, LLC
      By           Name:           Title:        

5



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative
Agent, as L/C Issuer and as a Lender
      By           Name:           Title:        

6



--------------------------------------------------------------------------------



 



              [Name of Lender]
      By           Name:           Title:        

         

7



--------------------------------------------------------------------------------



 



              [Name of Lender]
      By           Name:           Title:                 By           Name:    
      Title:        

8